Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered December 10, 1996, which, insofar as appealed from, denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Defendant managing agent admits that it issues and enforces rules of conduct for the residential cooperative’s maintenance employees; that it paid for and invited the coop’s board members to the annual July 4 party at which plaintiff, a maintenance employee of the coop, was injured by a firecracker lit by another maintenance employee of the coop; that it did not need the coop’s permission for the party; and that the party took place during working hours, the attendees included the entire maintenance staff that defendant was contractually obligated to supervise, and that defendant’s general manager had attended each of these annual parties in the past. In addition, conflicting affidavits create an issue of fact as to whether defendant’s general manager knew or should have known that fireworks had been exploded by the coop’s employees at prior July 4 parties. Assuming such knowledge, and given the contractual obligation to supervise, the degree of supervision warranted by the circumstances, and whether it was provided, are questions of fact for the jury (see, Caldwell v Village of Is. Park, 304 NY 268, 274). Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.